Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election by Original Presentation
2.	Newly submitted claims 26-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:	
Inventions: species I (original claims 1-10, 19-20, and newly claims 23-25), species II (newly claims 26-30) and species III (newly claims 31-33) are related as species. Inventions in this relationship are independent or distinct (see MPEP § 806.04(b)) because each species claims are exclusive limitations that do not overlap with other species. In addition, these species are not obvious variants of each other based on the current record.  Thus, they are unpatentable (obvious) over each other.   
Species I claims the distinct limitations of an apparatus comprising a first measuring apparatus for recording a first data, a transform model to transform the first data into a second non-measured data corresponding to a second measuring apparatus.  
Species II claims the distinct limitations of an apparatus comprising an analysis tool configured to use measurement data of measurements of the element of
the photolithography process using the second measurement tool in order to assess the element of the photolithography process, in which the analysis tool is further configured to use the second, non-measured data to assess the element of the photolithography process.
Species III claims the distinct limitations of a method of providing a defect repair tool repairing a defect at a region on a mask, a template, or a wafer using the particle beam generated by the scanning particle microscope or the probe of the scanning probe microscope; after repairing the defect, generating first measurement data representing measurements of the region on the mask, the template, or the wafer by scanning the particle beam or the probe across the region; assessing a quality of the repair of the defect; and repeating the repairing of the defect if the quality of the previous repair of the defect does not meet a predetermined threshold.
There is a distinct between three different apparatus and method as recited above. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Applicant elects species I, and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable species II and/or III will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Response to Amendment
3.	Applicant’s amendments filed 02/25/2022 to specification is not accept, but the abstract and claims are accepted and entered. In this amendment, claims 1-3, 9, 19 have been amended and claims 23-33 have been added. In response, duplicated claims objection, and the 101 and 112 rejections have been withdrawn.   
Response to Argument
4.	Applicant’s arguments filed on 02/25/2022 to the claims have been fully considered and persuasive but they are moot in view of new ground of rejection by the amendments.  
Specification Objection
5. 	 The disclosure filed on 3/25/2022 is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code (See MPEP § 608.01).  
Duplicate Claims Objection
6.	Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. Although the limitations in claims 1 and 2 are arranged a little bit different, but there is no difference in meaning between claims 1 and 2. See MPEP § 608.01(m).      
            Claim Objections

7.   	Claims 1-2, 9, and 23-24 are objected to because of the following informalities:
In claims 1-2, 9 and 23, at step a. recites “recording first data”, but in step c. recites “using a multiplicity of first data”. It is suggested to correct, e.g. in step a: “recording a multiplicity of first data” and in step correct antecedent basis, e.g. “using the multiplicity of first data.” 
In claim 24 missing the “and” before the last “wherein” clause. 
Appropriate correction is required. 	
Claim Rejections - 35 USC § 112 
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.  	Claims 1-10, 19-20, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	a. The recitation in claims 1-2 and 9, “the first data” (lines 5, 12) and “a multiplicity of first data” lack antecedent basis and indefinite. It is unclear whether this “first data” refers to the first data which was recorded by the first measuring apparatus in step a?
	b. Further in claims 1-2, and 9, “a transformation model configured to transform the first data into second, non-measured data, in which the second non-measured data correspond to measurement data of a measurement of the element with a second measurement apparatus” is indefinite. It is unclear whether “a second, non-measured data” is “a second data” which is also “a measurement data” from the second measurement apparatus?
	c. Further, “wherein the transformation model has been trained using a multiplicity of first data of the element of the photolithography process used for training purposes and second data corresponding to the first data, and the second data are linked to the second measuring apparatus” is indefinite.  It is unclear how the transformation model has been trained by using a multiplicity of first data and a second data when the transformation model configured to transform the first data into a second, non-measured data prior?
	d. Furthermore, how the second data corresponding to the first data are linked to the second measuring apparatus?  It is impossible for “data” is linked to “hardware or device”?
e.  The recitation in claims 5 and 8, “measurement data” lacks explicit antecedent basis. It is unclear whether this limitation refers to “measurement data” as recited in claim 2? 
f. The recitation in claim 23, “previous recorded” is indefinite. It is unclear what is 
the “previous recorded” that Applicant refers to?
	g.  The recitation in claim 20, “wherein the transformation model and/or the model
for transforming the measurement data comprises a machine learning model” lacks antecedent basis and is indefinite. It is unclear whether Applicant means “the model for transforming the measurement data” is a different model other than “the transformation model”?
Dependent claims are rejected for the same reason as respective parent claim. 
          Due to number of 35 USC 112 second paragraph, the claims have been treated on their merit as the best understood by the Examiner.
AIA  Statement - 35 USC § 102 & 103  
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claim Rejections - 35 USC § 102 
11. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 

12.	Claims 1-10, 19, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izikson (US 2009/0063378 – of record). 
As per Claim 1, Izikson teaches an apparatus for analyzing an element of a photolithography process, comprising: 
a. a first measuring apparatus (Fig 10, optical assembly 1026) for recording first data of the element (optical assembly 1026 captures images of “overlay target” 1022 “first data”, pars 0068, 0070); and 
b. a computer system (Fig 10, computer 1028) comprising a transformation model (Fig 8, neural network 832, par 0067), configured to transform the first data into second, non-measured data in which the second, non-measured data correspond to measurement data of a measurement of the element with a second measuring apparatus (Fig 10, frame grabber 1054 considered “second measuring apparatus” transforms the recorded image into electrical signals “second non-measured data”, pars 0072-0073), wherein the second measuring apparatus comprises at least one element from the group: a scanning particle microscope and/or an optical measuring tool (camera 1052/CCD, par 0073); 
c. wherein the transformation model has been trained using a multiplicity of first data of the element of the photolithography process (pars 0057-0058) used for training purposes and second data corresponding to the first data (computer 1028 analyze electrical signals, calculates error and train a neural network, pars 0072-0073, 0029, 0060) and the second data are linked to the second measuring apparatus (pars 0029, 0072-0073).  
As per Claims 2 and 9, Izikson teaches an apparatus and a method for transforming first data of an element of a photolithography process recorded by use of a first measuring apparatus (Fig 10, optical assembly 1026 “first measuring apparatus” captures images of target 1022 “first data”, pars 0068, 0070) into second, non-measured data, in which the second, non-measured data correspond to measurement data of a measurement of the element with a second measuring apparatus (Fig 10, frame grabber 1054 considered “second measuring apparatus” transforms the recorded image into electrical signals “second non-measured data”, pars 0072-0073), wherein the second measuring apparatus comprises at least one element from the group: a scanning particle microscope and/or an optical measuring tool (camera 1052/CCD, par 0072),
wherein the apparatus comprises a computer system (Fig 10, computer 1028) comprising a transformation model (Fig 8, neural network 832, par 0067), in which the transformation model has been trained using a multiplicity of first data of the element of the photolithography process used for training purposes and second data corresponding to the first data, the multiplicity of the first data of the element of the photolithography process are recorded by use of the first measuring apparatus (computer 1028 analyze electrical signals, calculates error and train a neural network, pars 0072-0073, 0029, 0060), and the second data are linked to the second measuring apparatus (pars 0029, 0072-0073).  
As per Claim 3, Izikson teaches the apparatus of claim 2, wherein the second data that are linked to the second measuring apparatus comprise data measured by the second measuring apparatus (par 0073 last 4 lines) and/or comprise corresponding simulation data instead of second data measured by the second measuring apparatus.  
As per Claim 4, Izikson teaches the apparatus of claim 2, wherein the first measuring apparatus comprises at least one element from the group: a scanning particle microscope, a scanning probe microscope, and an interferometer, and/or wherein the optical measuring tool comprises an AIMSTM tool, a WLCD tool and/or a PROVE* tool (pars 0015, 0080).  
As per Claim 5, Izikson teaches the apparatus of claim 2, wherein the first data comprise: a. measurement data of a region of the element of the photolithography process, which has at least one defect (pars 0032-0033, 0044); and/or b. measurement data of a repaired region of the element of the photolithography process.  
As per Claim 6, Izikson teaches the apparatus of claim 2, wherein the second data comprise an image with a two-dimensional pixel representation (par 0038).  
As per Claim 7, Izikson teaches the apparatus of claim 2, wherein the second data comprise an aerial image and/or an aerial image focus stack (Figs 2-5 represents aerial images, pars 0033-0034).  
As per Claims 8 and 10, Izikson teaches the apparatus and method of claims 2 and 9, wherein the first data comprise measurement data that were recorded with different parameter settings of the first measuring apparatus (Fig 1 shows 106, 108, and 110 are different parameter settings, pars 0028-0029).  
As per Claim 20, Izikson teaches the apparatus of claim 2, wherein the transformation model and/or the model for transforming the measurement data comprises a machine learning model (pars 0057-0058, 0060).    
As per Claim 23, Izikson teaches an apparatus comprising: 
at least one of a scanning particle microscope (SEM, par 0068) or scanning probe microscope configured to generate first measurement data representing measurements of an element of a photolithography process (optical assembly 1026 captures images of “overlay target” 1022 “first data”, pars 0070-0072); and 
a computer system (Fig 10, 1028) comprising a transformation model (neural network 832, par 0067) configured to transform the first measurement data into second, non-measured data, in which the second, non-measured data simulate measurement data of measurements of the element of the photolithography process using an optical measuring tool (Fig 10, camera 1052 transforms the recorded image into electrical signals “second non-measured data” considered “simulation of measurement data”, pars 0072-0073); wherein the transformation model has been trained using a multiplicity of previously recorded first measurement data of one or more elements of the photolithography process (pars 0057-0058) used for training purposes and previously recorded second measurement data corresponding to the previously recorded first measurement data (pars 0029, 0072-0073), and the second previously recorded measurement data represent measurements of the one or more elements of the photolithography process using the optical measuring tool (computer 1028 analyze electrical signals, calculates error and train a neural network, pars 0072-0073, 0029, 0060).  
As per Claim 24, Izikson teaches the apparatus of claim 23, comprising a photolithography processing tool (Fig 10 optical assembly 1026), in which the at least one of a scanning particle microscope or scanning probe microscope is part of the photolithography processing tool (SEM, par 0070); wherein the scanning particle microscope is configured to generate a particle beam (pars 0071-0072); wherein the scanning probe microscope comprises a probe (CPM, par 0080); wherein the photolithography processing tool is configured to use the particle beam of the scanning particle microscope or the probe of the scanning probe microscope to process at least one of a mask, a template, or a wafer (Figs 1, pars 0028-0029, 0070-0074); wherein the photolithography processing tool is further configured to use the particle beam or the probe to generate the first measurement data (Fig 10, par 0068, 0080).  
As per Claim 25, Izikson teaches the apparatus of claim 24 in which the optical measuring tool is configured to generate an aerial image of a region on the mask, the template, or the wafer (Figs 2-5 represents aerial images, pars 0032, 0070-0072), and the second, non- measured data represents a simulated aerial image of the region on the mask, the template, or the wafer (nominal symmetrical considered “simulate symmetrical”, pars 0044-0048). 
Claim Rejections - 35 USC § 103
13. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


14,	Claim 19 is rejected under AIA  35 U.S.C. 103 as being obvious over Izikson in view of Budach et al, hereinafter Budach (2014/0165236 – of record). 
As per Claim 19, Izikson teaches the apparatus of claim 2, wherein at least one of the first or second measuring apparatus comprises a scanning electron microscope (pars 0017, 0029, 0068), Izikson does not teach which is embodied to scan the element of the photolithography process and which is further embodied to repair a defect of the element of the photolithography process. Budach teaches which is embodied to scan the element of the photolithography process and which is further embodied to repair a defect of the element of the photolithography process (the defect can be repaired, pars 0094, 0117). It would have obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Izikson to implement repairing the defect using SEM as taught by Budach that would enhance the system of Izikson to exactly guide the SEM electron beam during defect correction (Budach, par 0117). 
Conclusion
15.	Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /LYNDA DINH/ Examiner, Art Unit 2865 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863